Case 19-34054-sgj11 Doc 1565 Filed 12/14/20                 Entered 12/14/20 09:20:48            Page 1 of 10




 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
 Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
 John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
 Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD & ASSOCIATES PLLC
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachery Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, TX 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110

 Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                              )
 In re:                                                       )   Chapter 11
                                                              )
 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                              )
                                  Debtor.                     )
                                                              )


     DEBTOR’S EMERGENCY MOTION TO QUASH SUBPOENA AND FOR ENTRY OF
      A PROTECTIVE ORDER OR, IN THE ALTERNATIVE, FOR AN ADJOURNMENT

          Highland Capital Management, L.P. (the “Debtor”), the debtor and debtor-in-possession

 in the above-captioned chapter 11 bankruptcy case (the “Case”), hereby moves this Court (the

 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



 DOCS_NY:41737.2 36027/002
Case 19-34054-sgj11 Doc 1565 Filed 12/14/20            Entered 12/14/20 09:20:48      Page 2 of 10




 “Motion”), pursuant to Federal Rules of Civil Procedure 26(b), 26(c), and 34, made applicable

 herein pursuant to Federal Rules of Bankruptcy Procedure 7026 and 7034, for the entry of a

 protective order, and, pursuant to Federal Rule of Civil Procedure 45(d), made applicable herein

 pursuant to Federal Rule of Bankruptcy Procedure 9016, to quash the Subpoenas (as defined

 below), notice of which was filed by Mr. James Dondero on Sunday evening, December 13,

 2020, for the hearing to be held on December 16, 2020 (the “Hearing”), in connection with Mr.

 Dondero’s Motion for Entry of an Order Requiring Notice and Hearing for Future Estate

 Transactions Occurring Outside the Ordinary Course of Business [Docket No. 1439] (“Mr.

 Dondero’s Motion”), or, in the alternative, for an adjournment of the Hearing.

         In support of the Motion, the Debtor respectfully represents as follows:

                                I.      PRELIMINARY STATEMENT

                  1.         Mr. Dondero’s Motion was filed on November 19, 2020, and seeks the

 entry of an order “modifying the Protocols and requiring that, at least until confirmation of a

 plan, all transactions outside the ordinary course of business, including the disposition of

 substantial assets held by Debtor’s wholly-owned or controlled subsidiaries, only occur after

 notice and an opportunity for a hearing.” Mr. Dondero’s Motion ¶18.

                  2.         Mr. Dondero’s Motion is completely unnecessary. As the Debtor has

 already pointed out, (a) the Protocols do not permit the Debtor to engage in transactions outside

 the ordinary course of business without notice and this Court’s approval, (b) courts generally

 have no jurisdiction over the sale of assets owned by non-debtor affiliates or entities managed by

 a debtor (“Non-Debtor Transactions”), but (c) nevertheless, as part of the corporate governance

 settlement approved by the Court with Mr. Dondero’s knowledge and consent, the Debtor must




                                                   2
 DOCS_NY:41737.2 36027/002
Case 19-34054-sgj11 Doc 1565 Filed 12/14/20                Entered 12/14/20 09:20:48           Page 3 of 10




 provide notice to the Official Committee of Unsecured Creditors (the “Committee”) of certain

 Non-Debtor Transactions in this case. See generally Objection to Mr. Dondero’s Motion. 2

                  3.         During the hearing on December 10, 2020, where the Court granted the

 Debtor’s motion for a temporary restraining order preventing Mr. Dondero from, among other

 things, interfering with the Debtor’s business, counsel for the Committee informed the Court that

 the Protocols are working as intended and that the Committee and its professionals have been

 given notice of, analyzed, and made independent determinations concerning transactions subject

 to the Protocols, including applicable Non-Debtor Transactions. At that same hearing, the Court

 stated that if Mr. Dondero intended to pursue his Motion, he needed to appear for testimony.

                  4.         Shortly after the hearing, the Debtor requested Mr. Dondero’s deposition.

 Regrettably, despite having sought no discovery on Mr. Dondero’s Motion since it was filed on

 November 19, 2020, Mr. Dondero responded by (a) noticing the depositions of (i) James P.

 Seery, Jr., (ii) John Dubel, and (iii) Russell Nelms, all three members of the Board of Strand

 Advisors, Inc., the Debtor’s general partner, and (b) filing notice of his intent to serve trial

 subpoenas on (i) Mr. Nelms, (ii) Fred Caruso, a partner with Development Specialists, Inc., the

 Debtor’s financial advisor, and (iii) Jean Paul Sevilla, an employee of the Debtor.

                  5.         Seeking testimony from five (5) different witnesses at the last minute in

 connection with an unnecessary motion is harassment and is unduly burdensome on the Debtor

 and all of the witnesses. Notably, unlike Mr. Dondero, none of the witnesses approved the

 Protocols or, with the exception of Mr. Caruso, were involved in their negotiation. Moreover,

 Mr. Seery, the Debtor’s CEO and CRO, can knowledgably and competently testify about any


 2
  “Debtor’s Response to Mr. Dondero’s Motion” refers to the Debtor’s Response Mr. James Dondero’s Motion for
 Entry of an Order Requiring Notice and Hearing for Future Estate Transactions Occurring Outside the Ordinary
 Course of Business [Docket No. 1546]. The Committee objected to Mr. Dondero’s Motion and joined in the
 Debtor’s Response to Mr. Dondero’s Motion. [Docket No. 1551].


                                                      3
 DOCS_NY:41737.2 36027/002
Case 19-34054-sgj11 Doc 1565 Filed 12/14/20                     Entered 12/14/20 09:20:48              Page 4 of 10




 transaction that the Debtor has negotiated and executed since January 9, 2020, when the

 corporate governance agreement was reached.

                   6.        There is simply no need for a parade of witnesses as Mr. Dondero

 demands and the Debtor’s motion for a protective order and to quash the Subpoenas should be

 granted or, alternatively, the Court should continue the Hearing to January 4, 2021 (when the

 Court will hear the Debtor’s motion for a preliminary injunction against Mr. Dondero) so the

 Debtor has a reasonable time to prepare its witnesses and any depositions can be reasonably

 managed.

                                           II.   RELIEF REQUESTED

                   7.        By this Motion, the Debtor seeks the entry of (a) a protective order

 preventing the depositions of Mr. Dubel and Mr. Nelms from going forward, 3 (b) an order

 quashing the Subpoenas (as defined below), or, (c) in the alternative, continuing the Hearing to

 January 4, 2020. 4

                                    III.    JURISDICTION AND VENUE

                   8.        The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C.

 §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue for this

 matter is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates

 for the relief requested in this Motion are section 105(a) of title 11 of the United States

 Code (the “Bankruptcy Code”) and Rules 7026 and 7034 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”).



 3
  In addition to Mr. Dondero, the only witness the Debtor intends to call at the Hearing is Mr. Seery. Therefore, the
 Debtor is making Mr. Seery available for a three-hour deposition on December 14, 2020, commencing at 9:30 a.m.
 Central Time.
 4
   If the Court is inclined to continue the Hearing, the Debtor would agree to provide Mr. Dondero with three (3)
 business days’ notice before selling any non-security assets from any managed fund before January 13, 2021.


                                                          4
 DOCS_NY:41737.2 36027/002
Case 19-34054-sgj11 Doc 1565 Filed 12/14/20                      Entered 12/14/20 09:20:48   Page 5 of 10




                                               IV.    BACKGROUND

                    9.       On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the

 District of Delaware, Case No. 19-12239 (CSS) (the “Delaware Court”).

                    10.      On October 29, 2019, the Committee was appointed by the U.S. Trustee in

 the Delaware Court. On December 4, 2019, the Delaware Court entered an order transferring

 venue of the Debtor’s Case to this Court [Docket No. 186]. 5

                    11.      The Debtor has continued in the possession of its property and has

 continued to operate and manage its business as a debtor-in-possession pursuant to sections

 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in this

 chapter 11 Case.

                    12.      On January 9, 2020, the Court held a hearing on that certain Motion of the

 Debtor for Approval of Settlement with the Official Committee of Unsecured Creditors

 Regarding Governance of the Debtor and Procedures for Operations in the Ordinary Course

 [Docket No. 281] during which the Debtor presented a Term Sheet (the “Term Sheet”).

                                             V.      RELEVANT FACTS

 A.        The Relief Sought in Mr. Dondero’s Motion is Either Unnecessary or
           is Beyond the Court’s Jurisdiction to Grant

                    13.      On November 19, 2020, Mr. Dondero filed his Motion for Entry of an

 Order Requiring Notice and Hearing for Future Estate Transactions Occurring Outside the

 Ordinary Course of Business [Docket No. 1439].

                    14.      In his Motion, Mr. Dondero requested that the Court enter an order

 “modifying the Protocols and requiring that, at least until confirmation of a plan, all transactions


 5
     All docket numbers refer to the docket maintained by this Court.


                                                            5
 DOCS_NY:41737.2 36027/002
Case 19-34054-sgj11 Doc 1565 Filed 12/14/20               Entered 12/14/20 09:20:48      Page 6 of 10




 outside the ordinary course of business, including the disposition of substantial assets held by

 Debtor’s wholly-owned or controlled subsidiaries, only occur after notice and an opportunity for

 a hearing.” Mr. Dondero’s Motion ¶18.

                  15.        However, as the Debtor has already pointed out, (a) the Protocols do not

 permit the Debtor to engage in transactions outside the ordinary course of business without

 notice and this Court’s approval (so that part of Mr. Dondero’s Motion is unnecessary), (b)

 courts generally have no jurisdiction over Non-Debtor Transactions (so Mr. Dondero’s request

 for notice of Non-Debtor Transactions is a request that cannot be granted absent, perhaps,

 extraordinary circumstances that even Mr. Dondero does not contend exist here (nor could he

 given the Committee’s representations that the Protocols are working as intended)), but (c)

 nevertheless, as part of the corporate governance settlement approved by the Court with Mr.

 Dondero’s knowledge and consent, the Debtor must provide notice to Committee of certain Non-

 Debtor Transactions in this case. See generally Objection to Mr. Dondero’s Motion.

 B.      Mr. Dondero Refuses to Withdraw any of his Three (3) Deposition
         Notices and Three (3) Trial Subpoenas Served Days Before the
         Hearing

                  16.        On November 10, 2020, after the Court directed Mr. Dondero to appear at

 the Hearing on Mr. Dondero’s Motion, the Debtor requested Mr. Dondero’s deposition. [Docket

 No. 1555].

                  17.        Thereafter, Mr. Dondero’s counsel informed the Debtor’s counsel that

 they wanted to take the depositions of all three directors and Mr. Caruso, and were considering

 whether to call Scott Ellington, the Debtor’s General Counsel, and Mr. Sevilla, an employee of

 the Debtor, at the Hearing.

                  18.        The Debtor objected to the requests for the depositions of all three

 directors and Mr. Caruso as unduly burdensome, unreasonable, and unnecessary, but offered to

                                                     6
 DOCS_NY:41737.2 36027/002
Case 19-34054-sgj11 Doc 1565 Filed 12/14/20               Entered 12/14/20 09:20:48      Page 7 of 10




 make Mr. Seery and one additional director of Mr. Dondero’s choosing available for deposition.

 The Debtor also requested an opportunity to depose any other witness that Mr. Dondero intended

 to call at the Hearing.

                  19.        Mr. Dondero’s counsel informed the Debtor that it would take Mr.

 Dubel’s deposition while reserving the right to seek Mr. Nelms deposition. Mr. Dondero’s

 counsel never responded to the Debtor’s concerns. Instead, they filed and have refused to

 withdraw:

         •    Notice of Deposition for Mr. Seery [Docket No. 1548];

         •    Notice of Deposition for Mr. Dubel [Docket No. 1549]

         •    Notice of Deposition for Mr. Nelms [Docket No. 1550]

         •    Notice of Intent to Serve Subpoena on Mr. Sevilla [Docket No. 1559]

         •    Notice of Intent to Serve Subpoena on Mr. Nelms [Docket No. 1560]

         •    Notice of Intent to Serve Subpoena on Mr. Caruso [Docket No. 1561]
 .

                                            VI.   ARGUMENT

 A.      The Court Should Enter a Protective Order

                  20.        Federal Rule of Civil Procedure 26(c)(1), made applicable to the

 Committee’s Requests pursuant to Bankruptcy Rule 7026, provides, among other things, that a

 court may issue a protective order upon “good cause” shown and may fashion such protective

 order to fit the needs of the case. F. R. Civ. P. 26(c)(1).

                  21.        “Good cause” exists for the issuance of a protective order preventing Mr.

 Dondero from taking the depositions of Mr. Dubel and Mr. Nelms in connection with the Mr.

 Dondero’s Motion because (a) neither of them have any personal knowledge concerning the

 negotiation of the Protocols, (b) Mr. Dondero’s Motion is unnecessary for the reasons set forth in


                                                     7
 DOCS_NY:41737.2 36027/002
Case 19-34054-sgj11 Doc 1565 Filed 12/14/20               Entered 12/14/20 09:20:48      Page 8 of 10




 the Debtor’s Response to Mr. Dondero’s Motion, (c) Mr. Dondero sat on his hands and sought

 no discovery from November 19 (when he filed his Motion) until after the Debtor requested his

 deposition following the December 10 hearing, and (d) Mr. Seery, the Debtor’s CEO and CRO is

 fully informed about, and authorized, all of the Debtor’s transactions after January 9, 2020, and

 will testify at deposition and at the Hearing making any testimony by Mr. Dubel or Mr. Nelms

 duplicative, at best.

                  22.        For the foregoing reasons, the Court should enter a protective order

 preventing the depositions of Mr. Dubel and Mr. Nelms.

 B.      The Court Must Quash the Subpoenas

                  23.        Pursuant to Rule 45 of the Federal Rules of Civil Procedure, a court

 “must” quash a subpoena that places an undue burden. That standard is easily met here.

                  24.        They subpoenas place an undue burden on each of the witnesses because

 (a) Mr. Dondero’s Motion is unnecessary, (b) none of them have any personal knowledge

 concerning the negotiation of the Protocols, (c) their testimony is not the best evidence

 concerning any particular transaction given that Mr. Seery is fully informed about, and

 authorized, all of the Debtor’s transactions after January 9, 2020, and will testify at deposition

 and at the Hearing, and (d) there is therefore no need for them to divert their attention, devote

 their time, and engage in this process.

                  25.        For the foregoing reasons, the Court “must” quash the Subpoenas.

 C.      Alternatively, the Hearing Should Be Adjourned to January 4

                  26.        If the Court declines to issue a protective order or quash the Subpoenas,

 the Court should adjourn the Hearing to January 4, 2021, to coincide with the already-scheduled

 hearing on the Debtor’s motion for a Preliminary Injunction against Mr. Dondero so as to avoid

 unfair prejudice to the Debtor.

                                                     8
 DOCS_NY:41737.2 36027/002
Case 19-34054-sgj11 Doc 1565 Filed 12/14/20               Entered 12/14/20 09:20:48       Page 9 of 10




                  27.        Mr. Dondero sought no discovery on his Motion between November 19

 and December 10, when the Debtor requested his deposition.

                  28.        All five of the individuals that Mr. Dondero seeks to depose or examine at

 the Hearing are employed by, or are agents of, the Debtor. The Debtor cannot adequately

 prepare so many witnesses in such a short time and should not be forced to simply because Mr.

 Dondero did not like being asked to appear at a deposition in connection with an unnecessary

 Motion he brought and continues to pursue.

                  29.        If the Court declines to issue a protective order or quash the Subpoenas,

 the Court should adjourn the Hearing to January 4, 2021.

                                               VII. NOTICE

                  30.        Notice of this Motion will be provided to: (a) the Office of the United

 States Trustee; (b) the Office of the United States Attorney for the Northern District of Texas; (c)

 the Debtor’s principal secured parties; (d) counsel to the Committee; (e) counsel to Mr. Dondero;

 and (f) parties requesting notice pursuant to Bankruptcy Rule 2002.

                                              VIII. PRAYER

                  31.        WHEREFORE, the Debtor respectfully requests that the Court (a) enter a

 protective order preventing the depositions of Mr. Dubel and Mr. Nelms from going forward, (b)

 quash the Subpoenas, or, (c) alternatively, continue the Hearing to January 4, 2020.




                                                      9
 DOCS_NY:41737.2 36027/002
Case 19-34054-sgj11 Doc 1565 Filed 12/14/20    Entered 12/14/20 09:20:48    Page 10 of 10




   Dated: December 14, 2020.           PACHULSKI STANG ZIEHL & JONES LLP

                                       Jeffrey N. Pomerantz (CA Bar No.143717)
                                       Ira D. Kharasch (CA Bar No. 109084)
                                       John A. Morris (NY Bar No. 2405397)
                                       Gregory V. Demo (NY Bar No. 5371992)
                                       10100 Santa Monica Boulevard, 13th Floor
                                       Los Angeles, CA 90067
                                       Telephone: (310) 277-6910
                                       Facsimile: (310) 201-0760
                                       Email: jpomerantz@pszjlaw.com
                                       ikharasch@pszjlaw.com
                                       jmorris@pszjlaw.com
                                       gdemo@pszjlaw.com

                                       -and-

                                       HAYWARD & ASSOCIATES PLLC

                                       /s/ Zachery Z. Annable
                                       Melissa S. Hayward
                                       Texas Bar No. 24044908
                                       Zachery Z. Annable
                                       Texas Bar No. 24053075
                                       ZAnnable@HaywardFirm.com
                                       10501 N. Central Expy, Ste. 106
                                       Dallas, Texas 75231
                                       Tel: (972) 755-7100
                                       Fax: (972) 755-7110

                                       Counsel for the Debtor and Debtor-in-Possession




                                         10
  DOCS_NY:41737.2 36027/002
